NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

ROBERT SCOLARO p/o/a for RICHARD         )
SCOLARO and SCOLARO, SHULMAN,            )
COHEN, FETTER & BURNSTEIN, P.C.,         )
                                         )
             Petitioners,                )
                                         )
v.                                       )         Case No. 2D14-1142
                                         )
M. ASHLEY BUTLER, PH.D., as Guardian )
of Claudine B. O'Connor, COMMERCE        )
TRUST COMPANY, a Division of             )
Commerce Bank, N.A., as Co-Trustee of    )
the Claudine B. O'Connor Revocable Trust )
Agreement dated January 27, 1984, as     )
amended on August 22, 2002, LESTER B. )
COX, as Co-Trustee of the Claudine B.    )
O'Connor Revocable Trust Agreement       )
dated January 27, 1984, as amended on    )
August 22, 2002, THOMAS F. O'CONNOR, )
ERNIE C. LISCH, as Guardian of the       )
Property of Thomas F. O'Connor,          )
BRITTANY WARNOCK, and BARBARA            )
COLLIER,                                 )
                                         )
             Respondents.                )
___________________________________ )

Opinion filed August 27, 2014.

Petition for Writ of Certiorari to the Circuit
Court for Sarasota County; Peter A.
Dubensky, Judge.

James E. Moon of Quintairos, Prieto,
Wood, & Boyer, P.A., Fort Myers, for
Petitioners.
Robert C. Widman of Morris & Widman,
P.A., Venice, and Kimberly A. Bald of
Harllee & Bald, P.A., Bradenton, for
Respondents M. Ashley Butler, Ph.D.,
Commerce Trust Company, and
Lester B. Cox.

No appearance for remaining Respondents.

PER CURIAM.


             As to the order of February 5, 2014, we deny the petition for writ of

certiorari. As to the order of March 14, 2014, we dismiss the petition as moot.


             Denied in part and dismissed in part.




SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.




                                          -2-